Case 2:20-cv-00132-GZS Document 28 Filed 08/23/21 Page 1 of 1                      PageID #: 605




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 LINDA B.,                                    )
                                              )
                       Plaintiff,             )
                                              )
 v.                                           ) Docket no. 2:20-cv-00132-GZS
                                              )
 KILOLO KIJAKAZI, Acting                      )
 Commissioner of Social Security,             )
                                              )
                                              )
                       Defendant.             )


                        ORDER AFFIRMING THE
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       The United States Magistrate Judge filed with the Court on August 4, 2021, his

Recommended Decision (ECF No. 27). No objections have been filed. Thus, this Recommended

Decision is hereby AFFIRMED.

       It is therefore ORDERED that:

       1. Plaintiff’s Application for EAJA Fees and Expenses (ECF No. 24) is GRANTED IN
          PART.

       2. Plaintiff is hereby awarded $5,437.06 in attorney’s fees.

       SO ORDERED.

                                                    /s/ George Z. Singal
                                                    United States District Judge

Dated this 23rd day of August, 2021.
